UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ELMSFORD APARTMENT ASSOCIATES, LLC,
36 APARTMENT ASSOCIATES, LLC, and
66 APARTMENT ASSOCIATES, J.V.,

                                   Plaintiffs,   Case No. 20-cv-04062 (CM)


                 - against -


ANDREW CUOMO, as Governor of the State
of New York,

                                   Defendant.




            MEMORANDUM OF LAW IN SUPPORT OF
       PLAINTIFFS' MOTION AND ORDER TO SHOW CAUSE
   FOR THE ISSUANCE OF A TEMPORARY RESTRAINING ORDER
               AND PRELIMINARY INJUNCTION




                               LEHRMAN, LEHRMAN & GUTERMAN, LLP
                               Attorneys for Plaintiffs
                               199 Main Street, Suite 400
                               White Plains, New York 10601
                               (914) 761-4488
                              TABLE OF CONTENTS



INTRODUCTION                                                             1

NEW YORK'S SUMMARY EVICTION PROCEEDINGS                                  2

PLAINTIFFS ARE ENTITLED TO THE ISSUANCE OF A                             3
TEMPORARY RESTRAINING ORDER AS PRELIMINARY
INJUNCTION PURSUANT TO FRCP 65,
AGAINST THE DEFENDANT'S EXECUTIVE ORDER 202.28

A.   Preliminary Statement                                               4

B.   Plaintiffs Are Presumed to Have Suffered Irreparable Harm           4

c.   Plaintiffs Are Likely To Be Successful on Their Claims              5

     1.    Plaintiffs Have Standing to Challenge the Order on            5
           Constitutional Grounds

     2.    Executive Order 202.28, Dated May 7, 2020                     6
           a. As Regards Commencement of Legal Proceedings               6
              Based Upon Non-Payment of Rent
           b. As Regards the Application of Security Deposits to         7
              Unpaid Rent

     3.    New York Executive Law §29-a                                  7
           a. The Order Violates the Time Restrictions of                9
              Executive Law §29-a
           b. The Order Violates New York's Doctrine of                  10
              Separation of Powers
           c. The Order Does Not Bear a Fair and Reasonable              12
              Relation to the Emergency

     4.    The Order Violated Plaintiffs Rights to Due Process           13
           Under the Fourteenth Amendment

     5.    The Order Constitutes a Taking, In Violation of Plaintiffs'   13
           Rights Under the Fifth Amendment

     6.    The Order Violates the Contract Clause                        15
           a. The Order Substantially Impaired Plaintiffs'               15
              Lease Rights
          b. The Order Does Not Serve a Significant Public Service   16
          c. The Order Did Not Constitute a Reasonable or            16
             Appropriate Means To Achieve Its Goals

c.   CONCLUSION                                                      16

THE BOND REQUIREMENT OF FRCP 65 (c)                                  16
SHOULD BE WAIVED
                                     TABLE OF CASES



ACA Int'! v. Healey,                                  4
      20-cv-10767-RGS (D.Mass May 6, 2020)

Ambrose v. City of White Plains,                      15
      No. 10-CV-4946 (CS)(S.D.N.Y. Apr. 2, 2018)

Bourquin v. Cuomo,                                    10
      85 N.Y.2d 781, 784 (N.Y. 1995)

Carter v. HealthPort Tech.,                           5
       822 F.3d 47 (2d Cir. 2016)

Clark v. Cuomo,                                       10
        66 N.Y.2d 185 (1985)

Eklecco Newco LLC v. Town of Clarkstown,              14
       No. 16-CV-6492 (NSR)(S.D.N.Y. June 18, 2018)
       2018 WL 3023159

Gambles v. Sterling Infosystems, Inc.,                5
      234 F.Supp.3d 510 (S.D.N.Y. 2017)

Ganci v. New York City Transit Authority,             14
       420 F. Supp. 2d 190 (S.D.N.Y. 2005)

Knick v. Township of Scott,                           14
        _U.S._, 139 S.Ct. 2162 (2019)

Lingle v. Chevron,                                    14
        544 U.S. 528 (2005)

Lujan v. Defendants of Wildlife,                      5
       504 U.S. 555 (1992)

Martine Assoc. v. Minck,                              2
       5 Misc.3d 61 (App.T. 2"<l Dep't 2004)

Mathews v. Eldridge,                                  13
      424 U.S. 319 (1976)
Matter of Levine v. Whalen,                                      11
       39 N.Y.2d 510 (1976)

McMenemy v. City of Rochester,                                   13
       241F.Jd279 (2d Cir. 2001)

Melrose Credit Union v. City ofN Y.,                             5
       247 F. Supp. 3d 356 (S.D.N.Y. 2017)

Nat. Res. Def Council v. FDA,                                    5
       710 F.3d 71 (2d Cir. 2013)

Palazzolo v. Rhode Island,                                       14
       533 U.S. 606 (2001)

Poughkeepsie Haus. Auth. v. Johnson,                             3
       59 Misc.Jd 138A, 2018 N.Y. Slip Op. 50570
       (App.T. 9'" and 10 1• Jud.Dist. 2018)

Rehman v. State Univ. ofNY. at Stony Brook,                      13
       596 F.Supp.2d 642 (S.D.N.Y. 2009)

Rothstein v. UBS AG,                                             5
       708 F.Jd 82 (2d. Cir. 2013)

S & R Dev. Estates, LLC v. Town of Greenburgh,                   14
       336 F.Supp.3d 300 (S.D.N.Y. 2018)

Sanitation & Recycling Indus., Inc. v. City ofN Y.,              15
       107 F.Jd 985 (2d Cir. 1997)

Saratoga Cty. Chamber of Commerce v. Pataki,                     10
       100 N.Y.2d 801 (2003)

Spencer Trask Software & Info. Servs, LLC v. RPost Int 'l Ltd,   3
       190 F.Supp.2d 418 (S.D.N.Y. 2008)

Wright v. Giuliani,                                              3
       230 F.Jd 543 (2d. Cir. 2000)

Yang v. Kellner,                                                 4
       No. 20 Civ. 3325 (AT), S.D.N.Y. May 5, 2020
       2020 WL 2129597
                                        INTRODUCTION

       This Memorandum of Law is submitted in support of Plaintiffs' motion pursuant to

FRCP 65 for the issuance of a Temporary Restraining Order and Preliminary Injunction as

against the Defendant's Executive Order 202.28 (the "Order"), issued on May 7, 2020.

       The Order, entitled "Continuing Temporary Suspension and Modification of Laws

Relating to the Disaster Emergency" (the "Order"), as the most recent Executive Order related to

the State's response to the Covid-19 pandemic. The Order, among other things: (a) Prohibits the

"initiating" and "enforcement" of eviction proceedings based upon non-payment of rent, for a

period of 60 days from June 19, 2020; and, (b) Requires landlords, at the request of their tenants,

to apply the tenants' security deposit to unpaid rent.

       Plaintiffs commenced this action on the grounds that the Order violates the Plaintiffs'

constitutional rights. First, the Order violates the Contract Clause by improperly vitiating

landlords' contractual rights that security deposits be maintained for the purpose of providing a

fund from which landlords are compensated for damages caused by tenants to the rented

premises. The Order mandates that such deposit be applied to rent only at the request of the

tenant, without any consent thereto required from the landlord.

       The Order also violates the Takings and Due Process clauses of the Fourteenth

Amendment, in that the bar on eviction proceedings precludes landlords from protecting their

property and instead requires landlords to provide housing to tenants who will not pay for that

privilege. The Order thus improperly places upon landlords the sole obligation to provide

housing for tenants who are unable to pay for same -- an obligation that should by right be borne

by society as a whole.


                                                 -1-
                  NEW YORK'S SUMMARY EVICTION PROCEEDINGS

       New York's eviction proceedings are defined primarily in Article 7 of the Real Property

Actions and Proceedings Law ("RP APL") and Article 7 of the Real Property Law ("RPL"). 1

       Prior to the actual commencement of an eviction proceeding, the landlord must first serve

a 14-day demand for the rent [RP APL §711 (2)] and must also serve a separate Notice of non-

receipt of rent. RPL §235-e (d). Thereafter, a Petition is brought before the City, Town, Village

or District Court in which the property is located. The Petition is brought on at least ten, but not

more than 17 days notice to the tenant [RP APL §732], and service must be attempted on at least

two days, at different times, when it might be expected that the tenant is at the premises. See,

Martine Assoc. v. Minck, 5 Misc.3d 61, 62 (App.I. 2nd Dep't 2004).

       Adjournments of the Petition could be had to enable the tenant to obtain counsel, for

motions and for trial, all in line with the calendar restrictions of the Court. For example, while

all of the City Courts meet each day, the Village and Town courts hear eviction cases at most

once per week. Even when cases are eventually scheduled for trial, they are often adjourned. It

is not unusual for non-payment proceedings to be delayed for several months.

       After trial, and presuming that resolution is granted in its favor, the landlord will be

invited to submit the proposed Judgment and Warrant for signature. The eventual execution of



        'Different procedures are employed in the Housing Courts of New York City from those
covering the remainder of the State. This overview will discuss only the non-New York City
system, inasmuch the Plaintiffs property is located in Westchester County. That said, the system
within New York is well known to include distinctive protections for tenants with the result that
cases within New York City typically and almost invariably take significantly longer to prosecute
that cases in the remainder of the State.

                                                -2-
the Judgment/Warrant is then statutorily stayed for a minimum of 14 days. RP APL 749 (2). The

Court maintains the right to vacate a Judgment "upon tender or deposit with the Court of the full

rent due at any time prior to its execution .... " RP APL 749 (3). Even after expiration of the

stay period, tenants always retained the right to move the Court for additional time to pay the

rent. Such motions are resolved with sympathy and compassion, and with an eye to maintaining

tenancies through personal crises, provided that the tenant is honestly seeking only to pay the rent

in a reasonable fashion and not simply looking for a way to live rent-free. See, Poughkeepsie

Haus. Auth. v. Johnson, 59 Misc.3d 138A, 2018 N.Y. Slip Op. 50570 (App.T. 9'h and lO'h

Jud.Dist. 2018). See, also, RP APL 749 (3). It would be inconceivable that the New York

Courts would not give tenants every reasonable opportunity to pay rent arrears, with the only

possible requirement being a reasonable effort to pay on-going rent as it accrues.


                PLAINTIFFS ARE ENTITLED TO THE ISSUANCE OF A
               TEMPORARY RESTRAINING ORDER AS PRELIMINARY
                      INJUNCTION PURSUANT TO FRCP 65,
               AGAINST THE DEFENDANT'S EXECUTIVE ORDER 202.28

       On this motion, Plaintiffs seek a Temporary Restraining Order ("TRO") and Preliminary

Injunction against the Order, pursuant to FRCP 65. "The standard[s] for granting a temporary

restraining order and a preliminary injunction pursuant to Rule 65 of the Federal Rules of [Civil]

Procedure are identical." Spencer Trask Software & Info. Servs, LLC v. RPost Int'/ Ltd., 190

F.Supp.2d 418, 419 (S.D.N.Y. 2008). Inasmuch as this action and the injunctive relief sought

challenges a governmental act, relief should be granted upon a showing that Plaintiffs will suffer

irreparable harm and are likely to succeed on the merits of the action. Wright v. Giuliani, 230

F.3d 543, 547 (2d. Cir. 2000).


                                                -3-
A.      Preliminary Statement

        The issues raised on this motion are similar to those raised in the matter A CA Int 'l v.

Healey, 20-cv-10767-RGS (D.Mass May 6, 2020). In that action, the plaintiff obtained a

temporary restraining order against the regulation adopted by the Massachusetts Attorney

General that prohibited "the defined debt collectors from bringing enforcement actions in the

state and federal comis of Massachusetts." In granting the TRO, the District Court considered:

(a) the "plethora" of protections already in place to protect debtors affected by the Rule; (b) the

legitimate business interests of the parties who would have utilized the sought-to-be prohibited

conduct; (c) the impact upon non-parties whose financial well being was affected by the sought-

to-be prohibited conduct; and, (d) the interests of a capitalist society in the "efficient

functioning" of financial markets.

        Applying the Court's analysis to this action, the TRO should issue. As demonstrated

more fully, above, there are already significant protections built into New York's eviction

process, such that tenants' interests are already protected. Landlords must have a fair and reliable

rental stream, so that they may maintain their properties and pay taxes and other operational

obligations. Aside from landlords, other segments of the economy, such as real estate agents,

contractors and attorneys are intertwined with the rental market. This society has long balanced

the interests of different economic grounds, without precluding one side of the equation from

even having access to the Courts to protect their interests.

B.     Plaintiffs Are Presumed to Have Suffered Irreparable Harm

       As stated by the Court in Yang v. Kellner, No. 20 Civ. 3325 (AT), S.D.N.Y. May 5, 2020,

"In the Second Circuit, it is well-settled that an alleged constitutional violation constitutes


                                                  -4-
irreparable harm [cites omitted]." On this action, Plaintiffs challenge the Order specifically on

constitutional grounds. As such, no further showing of harm is required.


C.      Plaintiffs Are Likely To Be Successful on Their Claims

        1.     Plaintiffs Have Standing to Challenge the Order on
               Constitutional Grounds

        The minimum grounds for standing of the grounds of constitutional violation are: (a) an

injury in fact, being "actual or imminent"' and "concrete and particularized harm" to a legally

protected interest; (2) a causal connection between the injury and the challenged conduct, so

that the damage is "fairly traceable" to the challenged action; and, (3) that it is "likely," and not

speculative, that a favorable ruling by the Court will redress the injury. Gambles v. Sterling

Infosystems, Inc., 234 F.Supp.3d 510, 517-19 (S.D.N. Y. 2017)(quoting, Lujan v. Defendants of

Wildlife, 504 U.S. 555, 560-61 [1992]).

       In this regard, the Second Circuit has recognized that"[e]ven a small financial loss is an

injury for purposes of Article III standing." Nat. Res. Def Council v. FDA, 710 F.3d 71, 85 (2d

Cir. 2013). The requisite "causal connection" is "a standard lower than that of proximate

causation." Even where "[a] defendant's conduct that injures a plaintiff but does so only

indirectly, after intervening conduct by another person, may suffice for Article III standing."

Carter v. HealthPort Tech., 822 F.3d 47, 55 (2d Cir. 2016)(citing, Rothstein v. UBS AG, 708

F.3d 82, 91-92 [2d Cir. 2013]). See, also, Melrose Credit Union v. City ofN.Y, 247 F. Supp. 3d

356, 365 (S.D.N.Y. 2017).

       Here, Plaintiffs assert that they have been already, and likely will, in the future, be injured

by the Order, in that the Order has precluded Plaintiffs from commencing eviction proceedings


                                                  -5-
against their tenants based upon non-payment of rent. Each month that goes by in which the

Plaintiffs cannot protect their rights to collect rent serves only to exacerbate the damage to

Plaintiffs and to all landlords. In like fashion, the premature use of the security deposit harms

Plaintiffs by removing those monies as a fund from which to cover actual, physical damages to

the leased property. The replenishment method offered in the Order is wholly and palpably

insufficient, in that the costs of obtaining compliance after a tenant's default in the replenishment

will nearly always exceed the amount of the deposit, itself.


       2.      Executive Order 202.28, Dated May 7, 2020

       On March 7, 2020, Governor Cuomo's issued Executive Order 202, which declared that

an emergency existed in the State of New York relative to the Covid-19 pandemic.

       On that same day, Governor Cuomo issued the first in what is now a series of Executive

Orders in response to the pandemic. Executive Order 202.28, which is the subject of this action,

issued on May 7, 2020.

               a. As Regards Commencement of Legal Proceedings Based Upon
                  Non-Payment of Rent

       The Order states, in relevant part:

          There shall be no initiation of a proceeding or enforcement of either an
        eviction of any residential or commercial tenant, for nonpayment of rent ...
        rented by someone that is eligible for unemployment insurance or benefits under
        state or federal law or otherwise facing financial hardship due to the COVID-19
        pandemic for a period of sixty days beginning on June 20, 2020.


       The Order thereby precludes the Plaintiffs from commencing any action against their

residential tenants based upon non-payment of rent until at least August 19.



                                                 -6-
               b. As Regards the Application of Security Deposits to Unpaid Rent

       The Order states that, through June 6, 2020:


          Sections 7-103, 7-107 and 7-108 of the General Obligations Law to the extent
        necessary [are suspended or modified] to provide that:

          Landlords and tenants or licensees of residential properties may, upon the
        consent of the tenant or licensee, enter into a written agreement by which the
        security deposit and any interest accrued thereof, shall be used to pay rent that is
        in arrears or will become due. If the amount of the deposit represents less than a
        full month rent payment, this consent does not constitute a waiver of the
        remaining rent due and owing for that month. Execution in counterpart by email
        will constitute sufficient execution for consent;

          Landlords shall provide such relief to tenants or licensees who so request it
        that are eligible for unemployment insurance or benefits under state or federal
        law or are otherwise facing financial hardship due to the COVID-19 pandemic;

          It shall be at the tenant or licensee's option to enter into such an agreement and
        landlords shall not harass, threaten or engage in any harmful act to compel such
        agreement;

          Any security deposit used as a payment of rent shall be replenished by the
        tenant or licensee, to be paid at the rate of 1112 the amount used as rent per
        month. The payments to replenish the security deposit shall become due and
        owing not less than 90 days from the date of the usage of the security deposit as
        rent. The tenant or licensee may, at their sole option, retain insurance that
        provides relief for the landlord in lieu of the monthly security deposit
        replenishment, which the landlord, must accept such insurance as replenishment.


       The Order thereby vitiates Plaintiffs' right to have the security deposit held as a fund

from which to pay for damages by Plaintiffs' tenants to their rental units. The replenishment

mechanism is umeasonable and not sufficient to protect Plaintiffs' rights.

       3.      New York Executive Law §29-a

       The Order was issued pursuant to New York's Executive Law §29-a. However, on



                                                -7-
March 2, 2020, the New York State Legislature enacted significant amendments to Executive

Law §29-a, just five days before the Governor's declaration of emergency and the first of his

Executive Orders. As so amended, §29-a provides, in relevant part:2


           1. Subject to the state constitution, the federal constitution and federal statutes
           and regulations, the governor may by executive order temporarily suspend
           specific pro oisions of any statute, local law, ordinance, or orders, rules or
           regulations, or parts thereof, of any agency during a state disaster emergency, if
           compliance with such provisions would prevent, hinder, or delay action
           necessary to cope with the disaster or if necessary to assist or aid in coping with
           such disaster. The governor, by executive order, may issue any directive during
           a state disaster emergency declared in the following instances: ... epidemic,
           disease, outbreak . ... Any such directive must be necessary to cope with the
           disaster and may provide for procedures reasonably necessary to enforce such
           directive.

           2. Suspensions pursuant to subdivision one of this section shall be subject to the
           following standards and limits, which shall apply to any directive where
           specifically indicated:

              a. no suspension or directive shall be made for a period in excess of thirty
           days, provided, however, that upon reconsideration of all of the relevant facts
           and circumstances, the governor may extend the suspension for additional
           periods not to exceed thirty days each;

               b. no suspension or directive shall be made which doe' not sqfegua; a' the
           is not in the interest of the health and or welfare of the public and which is not
           reasonably necessary to aid the disaster effort;

              c. any such suspension order shall specify the statute, local law, ordinance,
           order, rule or regulation or part thereof to be suspended and the terms and
           conditions of the suspension;

              d. the order may provide for such suspension only under particular
           circumstances, and may provide for the alteration or modification of the
           requirements of such statute, local law, ordinance, order, rule or regulation
           suspended, and may include other terms and conditions;



       2
        For these purposes, the portions in italics and strike-outs show the 2020 amendments.

                                                   -8-
             e. any such suspension order or directive shall provide for the minimum
         deviation from the requirements of the statute, local law, ordinance, order, rule
         or regulation suspended consistent with the goals of the disaster action deemed
         necessary; and

            f. when practicable, specialists shall be assigned to assist with the related
         emergency actions to avoid needless adverse effects resulting from such
         suspension.

         3. Such suspensions or directives shall be effective from the time and in the
         manner prescribed in such orders and shall be published as soon as practicable
         in the state bulletin.

         4. The legislature may terminate by concurrent resolution executive orders
         issued under this section at any time.


These amendments created a wholly new class of action by the Governor, in the form of a

"directive," rather than a mere "suspension" of the provisions of an already existing statute.

Thus, in the precatory paragraph to the provision regarding the eviction moratorium, Executive

Order 202.28 states that it is made upon the Governor's authority under Executive Law §29-a

to "issue ... directives ... " with the result that the Governor has not only suspended laws, but he

has effectively legislated new laws.

        The Order violates thus various principles of New York law, which led to the violation of

Plaintiffs' constitutional rights, as outlined below.

                a. The Order Violates the Time Restrictions of Executive Law §29-a

        Executive Law §29-a (2)(a), even as amended, clearly limits the effectiveness of any

suspension or directive to 30 days. The Order violates this provision in that: (a) It extends the

eviction moratorium to August 19, 2020; and, (b) The replenishment provisions regarding the

use of security deposits to pay rent continues over a 12 month period, which does not even start



                                                  -9-
until 90 days after the rent is so applied.

        Thus, both provisions facially remain effective well beyond the 30 day limit.

        b. The Order Violates New York's Doctrine of Separation of Powers

        The latest iteration of New York's Constitution maintains the separation of powers to the

Legislative, Executive, and Judicial branches. Thus, Article III, Sec. 1, provides that the

"legislative power of this state shall be vested in the senate and assembly," while Article N, Sec.

1 provides that the "executive power shall be vested in the governor .... " Article VI, Sec. 1

provides for a "unified court system."

        Not surprisingly, New York does not countenance the intrusion of one branch into those

aspects of government specifically granted to a different branch. As stated by the New York

Court of Appeals:


        The constitutional principle of separation of powers, "implied by the separate
        grants of power to each of the coordinate branches of government" [cites
        omitted], requires that the Legislature make the critical policy decisions, while
        the executive branch's responsibility is to implement those policies [cite
        omitted].


Bourquin v. Cuomo, 85 N.Y.2d 781, 784 (N.Y. 1995). Put differently, "the executive branch's

mere creation of a new procedural, administrative mechanism, such as a task force or consumer

board, to better implement a legislative policy does not offend the Constitution." Id. at 787.

The result of the Governor's intrusion into the legislative process to render that act "ultra vires."

Saratoga Cty. Chamber of Commerce v. Pataki, 100 N.Y.2d 801(N.Y.2003).

       In Clark v. Cuomo, 66 N.Y.2d 185, 189 (1985), the Court of Appeals stated the general

test to be applied. "It is only when the Executive acts inconsistently with the Legislature, or


                                                -10-
usurps its prerogatives, that the doctrine of separation is violated." Executive Law §29-a

contains broad powers granted to the Governor, but fails to include a definition of the all-

important term "directive" or give guidance as to the extent of those powers. Nonetheless, the

Legislature would have been barred from delegating its own legislative function to the Governor.

"Because of the constitutional provision that "[t]he legislative power of this State shall be vested

in the State and the Assembly" [cite omitted], the Legislature cannot pass on its law-making

functions to other bodies [cite omitted]." Matter ofLevine v. Whalen, 39 N.Y.2d 510, 515

(1976).

          Executive Law §29-a, even as adopted, does not - - and could not - - specifically give the

Governor the legislative power to rewrite the various provisions of the General Obligations Law

regarding the use of security deposits, and that portion of Executive Law 202.28 violates New

Yorklaw. 3

          Similarly, the eviction moratorium also violates the doctrine of Separation of Powers.

First, the Order re-writes the provisions of the RP APL as regards the procedural requirements

regarding non-payment eviction proceedings. Second, the Order violates the province of the

judiciary to hear and determine cases, effectively re-writing those portions of New York's

Constitution, Bill of Rights RP APL and Civil Practice Law and Rules regarding when and what

cases the courts are permitted to hear, as well as its citizenry's rights to have their grievances

heard by the Courts.




          3
          It must be noted that Plaintiffs do not argue herein that Executive Law §29-a as amended is,
itself, unconstitutional. Plaintiffs assert only that the Governor's reliance upon that law is misplaced and
improper, and that it is the Governor's use of §29-a violates New York law.

                                                   -II-
                 c.      The Order Does Not Bear a Fair and Reasonable Relation to the
                         Emergency

          Even presuming that the emergency situation created by the pandemic that resulted in the

amendments to Executive Law §29-a still exist, it remains that the extent of relief provided for in

the Order is not needed. Executive Law §29-a (2)(b) states that "no suspension or directive shall

be made which is not in the interest of the health or welfare of the public and which is not

reasonably necessary to aid the disaster effort." Yet, the two provisions that are the subject of

this action do not comport with this requirement. At the time that the Order was issued no court

was open in New York to hear any eviction cases based upon non-payment of rent. This 'fact on

the ground' manifests itself in the clear inability of any landlord to press the non-payment issue

against any tenant. It follows that both the moratorium and the use of security deposits, were

wholly unnecessary and did nothing to actually remove the threat of eviction as regards any

tenant.

          Instead, the Order gave a governmental imprimatur that rent need not be paid until at least

August 19. Landlords, including the Plaintiffs herein, require a steady and reliable stream of

rents in order to maintain their own obligations, to pay taxes, mortgages, salaries, and other costs

of maintaining their properties. By issuing the Order, the Governor created a significant danger

to that rental stream, all without any practical benefit to tenants.

          Most importantly, the Court system already provides all necessary protections for tenants,

while at the same time not prejudicing landlords. The legal process in bringing an eviction

proceeding includes the opportunity for the Court to fashion reasonable relief, thereby providing

tenants the opportunity to repay their rent, while providing assurance to landlords that in the



                                                 -12-
event of continued non-payment the landlord will be able to recover possession of their

properties through the eviction process.

       The State is fully capable of providing monetary relief to those tenants who are ultimately

unable to pay on-going rent, either through direct payments to landlords, or by additional grants

to tenants. What is untenable is the Govermnent's foisting upon landlords the Govermnent's

own obligations and the obligations of society to assist needy tenants.

       4.      The Order Violated Plaintiff's Rights to Due Process Under the Fourteenth
               Amendment

       The across-the-board moratorium on eviction proceedings violates Plaintiffs rights to

due process under the Fourteenth Amendment. "The fundamental requirement of due process is

the opportunity to be heard at a meaningful time and in a meaningful manner." Mathews v.

Eldridge, 424 U.S. 319, 335 (1976). Here, rather than providing for expeditious resolution of

rent issues, the Order actually precludes the Plaintiffs from being heard at any time, let alone at a

meaningful time or manner.

       A claim for violation of procedural due process requires a showing that the plaintiff

"(I) ... possessed a protected liberty or property interest; and (2) that he was deprived of that

interest without due process." Rehman v. State Univ. ofNY. at Stony Brook, 596 F.Supp.2d 642

(S.D.N.Y. 2009), citing, McMenemy v. City of Rochester, 241F.3d279, 285-86 (2d Cir. 2001).

       Here, both provisions of the Order that are now challenged removed the Plaintiffs' rights

without any opportunity to be heard.

       5.      The Order Constitutes a Taking, In Violation of Plaintiff's Rights
               Under the Fifth Amendment

       A taking under the Fifth Amendment occurs "as soon as a govermnent takes his property


                                                -13-
for public use without paying for it." Knick v. Township of Scott,_ U.S._, 139 S.Ct. 2162,

2170 (2019). See, also, Eklecco Newco LLC v. Town of Clarkstown, No. 16-CV-6492 (NSR),

2018 WL 3023159 (S.D.N.Y. June 18, 2018). The Knick Court continued:




        ... It does not say: "Nor shall private property be taken for public use, without
        an available procedure that will result in compensation." If a local government
        takes private property without paying for it, that government has violated the
        Fifth Amendment - - just as the Takings Clause says - - without regard to
        subsequent state court proceedings.


Id. In short, the violation occurs at the time of the taking, "regardless of post-taking remedies

that may be available to the property owner." Id. Where governmental "regulations of private

property ... be so onerous that its effect is tantamount to a direct appropriation or ouster" so as

to constitute a taking. Lingle v. Chevron, 544 U.S. 528 (2005). Such regulatory taking can be

found where the government activity "has a significant economic impact and interferes with

legitimate economic expectations or property interests .... " S & R Dev. Estates, LLC v. Town of

Greenburgh, 336 F.Supp.3d 300, 315, fn.7 (S.D.N.Y. 2018).

       Plaintiffs also allege physical takings of their properties. '"The clearest sort of taking,'

commonly referred to as a "physical" taking, 'occurs when the government encroaches upon or

occupies private land for its own proposed use."' Ganci v. New York City Transit Authority, 420

F. Supp. 2d 190, 195 (S.D.N.Y. 2005)(quoting, Palazzolo v. Rhode Island, 533 U.S. 606, 617

(2001). By prohibiting the Plaintiffs from asserting its contractual and statutory rights, the Order

effectively created an actual, state-sponsored occupancy of the Plaintiffs' properties.




                                                -14-
        6.     The Order Violates the Contract Clause

        The test for a violation of the Contracts Clause is well settled:


         ... Courts use a three-part test to determine when a state's power is limited by
         the Contract Clause: "(l) whether the contractual impairment is in fact
         substantial; if so, (2) whether the law serves a significant public purpose, such
         as remedying a general social or economic problem; and if such a public
         purpose is demonstrated, (3) whether the means chosen to accomplish this
         purpose are reasonable and appropriate."


Ambrose v. City of White Plains, No. 10-CV-4946 (CS), at *20 (S.D.N.Y. Apr. 2, 2018)(quoting,

Sanitation & Recycling Indus., Inc. v. City ofNY, 107 F.3d 985, 993 (2d Cir. 1997).

               a.      The Order Substantially Impaired Plaintiffs' Lease Rights

        The Order directly impaired Plaintiffs' rights as regard the use of security deposits

tendered by their tenants, by removing the deposit from its agreed upon purpose, without the

Plaintiffs' consent. In fact, the security deposit is the only known source of funds frm which a

landlord can recoup the costs ofrepairs and unpaid rent from its tenants. The importance of the

security deposit is mirrored by the length to which the State has gone to police the tender and use

of the deposit by landlords. Article 7 of the General Obligations Law is dedicated to security

deposits. In June 2019, the Legislature enacted GOL 7-108, which contains a highly detailed

structure for the application of security deposits, which includes timetables of notices and

inspections, all of which are required for a landlord to actually use the deposit for its intended

purposes. The State cannot seriously contend that the removal of this protection is anything but

substantial.

       The eviction moratorium also impairs Plaintiffs' implied contract right to use the Court



                                                 -15-
system to assert their rights as against those tenants who fail to pay their rent. Plaintiffs do not

assert that each and every tenant who is in arrears should be evicted. However, the total ban on

such proceedings keeps the Plaintiffs from even obtaining conditional relief. For tenants who

stop paying rent in May, the four months that accrue through August constitutes a full third of the

income stream to which the Plaintiffs are entitled under their leases.

                b.      The Order Does Not Serve a Significant Public Service

        As stated, above, when the Order issued there were presently no Courts in the State that

were hearing routine non-payment eviction cases. No such Court is yet up and running in

Westchester County. As such, the Order accomplished nothing, as landlords were already unable

to evict any tenants. Moreover, the New York Courts were already well able to protect tenants'

rights, through the usual and customary proceedings available.

                c.      The Order Did Not Constitute a Reasonable or Appropriate Means
                        To Achieve Its Goals

        To the extent that tenant might require additional protections beyond the protections

already in place in New York's Courts, such relief should only be put into place at the proper

time and the costs thereof should be borne by the State, not by Plaintiffs or any other landlord.

C.      CONCLUSION

        Based upon the above, the Plaintiffs have met their burden for the issuance of a

Temporary Restraining Order against the Order.

                         THE BOND REQUIREMENT OF FRCP 65 (c)
                                 SHOULD BE WAIVED

        Plaintiffs request that the security bond provision ofFRCP 65 (c) be waived. The Order

does not relate to any activity of the State, itself, but implicates only the rights oflandlords to


                                                 -16-
bring eviction proceedings under State law. As such, the Defendant will not incur any damages

by reason of the TRO or preliminary injunction.

         WHEREFORE, the Plaintiffs respectfully that this Court: (a) Grant a Temporary

Restraining Order and Preliminary Injunction as against the implementation and enforcement of

the Defendant's Executive Order 202.28; and, (b) Grant such additional and further relief in

Plaintiffs' favor as is just and proper.

Dated:          White Plains, New York
                June 3, 2020




                                             LEHRMAN, LEHRMAN & GUTERMAN, LLP
                                             Attorneys for Plaintiffs
                                             199 Main Street, Suite 400
                                             White Plains, New York 10601
                                             (914) 761-4488




                                              -17-
